922 F.2d 196
Carlton M. GREEN, Richard C. Daniels, Plaintiffs-Appellees,v.NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA,Defendant-Appellant.Carlton M. GREEN, Richard C. Daniels, Plaintiffs-Appellants,v.NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA,Defendant-Appellee.
Nos. 89-2311, 89-2326.
United States Court of Appeals,Fourth Circuit.
March 29, 1990.On Petition for Rehearing

1
Prior report:  4th Cir., 896 F.2d 546.


2
The appellant's petition for rehearing and suggestion for rehearing in banc were submitted to this Court.  As no member of the Court requested a poll on the suggestion for rehearing in banc, and


3
As the panel considered the petition for rehearing and a majority of the panel being of the opinion that it should be granted,


4
IT IS ORDERED that the petition for rehearing is granted and the case is tentatively calendared for reargument at the June 1990 term of Court.


5
Entered at the direction of Judge Murnaghan, with the concurrence of Judge Chapman. Judge Northrop dissents from the granting of the petition for rehearing.